DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/04/20120 has been entered.  Claim 1 has been cancelled.  Claims 2-21 are pending in this Office action.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding claim 7, line 2, the term “signal data” should be --the signal data--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following table illustrates the limitations of claims 2-7, 11-12, 14 and 16 of the instant application when compared against the limitations of claims 1-3, 6-11, and 15 of conflicting U.S. Patent No. 10,715,212. The similarities have been underlined for purposes of clarity.

U.S. Pat. 10,715,212
US Appl. 16/919,501
1.  A cable network test instrument comprising: a port configured to be 
coupled to a node of a cable network system, and a controller electrically 
connected to the port, the controller being configured to access data on the cable network system via the port, wherein the controller includes circuitry configured to: (i) collect signal data from the cable network system when the port is coupled to the node, (ii) identify an upper boundary of a background noise floor in the collected signal data across a predetermined frequency range of the cable network system, (iii) generate a plurality of signal traces based on the collected signal data, (iv) create a carrier reference profile based on signal amplitudes in the collected signal data that exceeds the upper boundary of the background noise floor, (v) isolate a number of signal traces in the plurality of signal traces based on the carrier
reference profile and the upper 
boundary of the background noise floor, and (vi) generate an output signal based on the number of isolated signal traces
for a user to determine whether 
intermittent noise is present. 
6.  The cable network test instrument of claim 1, wherein the circuitry configured to identify the upper boundary of the background noise floor in the collected signal data across the predetermined frequency range of the cable network system comprises circuitry configured to: separate the predetermined frequency range into a plurality of frequency bins, said each frequency bin including a portion of the predetermined frequency range, generate a histogram of signal amplitudes based on the collected signal data for said each frequency bin, identify, for said each frequency bin, a minimum peak signal amplitude having the highest probability in the histogram, follow a slope of bars of the histogram from the
identified minimum peak signal amplitude to a minimum signal amplitude for said each frequency bin, and identify the minimum signal amplitudes for the frequency bins as the upper boundary of the background noise floor for the predetermined frequency range.
7.  The cable network test instrument of claim 1, wherein: each signal trace includes a plurality of signal amplitudes, and the circuitry configured to create the carrier reference profile comprises circuitry configured to: compare the plurality of signal amplitudes in each signal trace of the plurality of signal traces to the upper boundary of the background noise floor, calculate a plurality of average signal amplitudes across the predetermined frequency range based on the signal traces having signal amplitudes above the upper boundary of the background noise floor, and identify the plurality of average signal amplitudes as the carrier reference profile.
3.  The cable network test instrument of claim 2, wherein the circuitry configured to isolate the number of signal traces in the plurality of signal traces further comprises circuitry configured to: cross-correlate each signal trace of the plurality of signal traces with the carrier reference profile, compare each cross-correlation to a predetermined threshold, and identify each signal trace as including a carrier when the cross-correlation associated 
exceeds the predetermined threshold
2.  The cable network test instrument of claim 1, wherein the circuitry configured to isolate the number of signal traces in the plurality of signal traces comprises circuitry configured to identify a plurality of signal amplitudes present in the plurality of signal traces that are less than the upper boundary of the background noise floor. 
8.  The cable network test instrument of claim 1, wherein the circuitry configured to collect the signal data from the cable network system during at least one identified time period comprises circuitry configured to: (i) identify at least one time period in which no carriers are present in an upstream band, and (ii) collect the signal data from the cable network system during the at least one identified time period.
9.  The cable network test instrument of claim 1, further comprising a visual display, wherein the circuitry of the controller is configured to operate the display to provide a visual indication of a location of the intermittent noise.
10.  The cable network test instrument of claim 9, wherein the circuitry of the controller is configured to operate the display to provide a first visual indicator when the location of the intermittent noise is downstream from the node and to provide a second visual indicator when the location of the intermittent noise is upstream from the node.   
11.  A cable network test instrument comprising: a port configured to be 
coupled to a node of a cable network system, and a controller electrically 
connected to the port, the controller being configured to access signal data on 
the cable network system via the port, wherein the controller includes 
circuitry configured to: (i) locate configuration messages related to an 
upstream band in signal data received from the cable network system, (ii) 
identify at least one time period in which no carriers are present in the upstream band based on at least one configuration message, (iii) collect the signal data from the cable network system during at least analyze the collected signal data to determine whether intermittent noise is present at the node. 
15.  The cable network test instrument of claim 11, wherein the controller further comprises circuitry configured to: (i) identify an upper boundary of a background noise floor in the collected signal data across a predetermined 
frequency range of the cable network system, (ii) generate a plurality of signal traces based on the collected signal data, (iii) isolate a number of signal traces in the plurality of signal traces based on the upper boundary of the background noise floor, and (iv) identify the intermittent noise present at the node based on the number of isolated signal traces.
a port configured to be coupled to a node of the cable network system; and a controller electrically connected to the port, the controller being configured to access data on the cable network system via the port, the controller being configured to: collect signal data from the cable network system; generate a plurality of signal traces based on the collected signal data; isolate a number of signal traces in the plurality of signal traces based on a carrier reference profile and an upper boundary of a background noise floor of a predetermined frequency range; generate an output signal based on the number of isolated signal traces; and determine, based on the output signal, whether intermittent noise is present.






3. (New) The test instrument of claim 2, the controller being further configured to: generate a histogram of signal amplitudes based on the collected signal data; separate the predetermined frequency range into a plurality of frequency bins, said each frequency bin including a portion of the predetermined frequency range; identify, for said each frequency bin, a minimum peak signal amplitude having a highest probability in the histogram; follow a slope of bars of the histogram from the identified minimum peak signal amplitude to a minimum signal amplitude for said each frequency bin; and identify the minimum signal amplitudes for the frequency bins as the upper boundary of the background noise floor for the predetermined frequency range.





4. (New) The test instrument of claim 2, the controller being further configured to: compare a plurality of signal amplitudes in each signal trace of the plurality of signal traces to the upper boundary of the background noise floor; calculate a plurality of average signal amplitudes across the predetermined frequency range based on the signal traces having signal amplitudes above the upper boundary of the background noise floor; and identify the plurality of average signal amplitudes as the carrier reference profile.



5. (New) The test instrument of claim 2, the controller being configured to isolate the number of signal traces in the plurality of signal by: cross-correlating each signal trace of the plurality of signal traces with the carrier reference profile; comparing each cross-correlation to a predetermined threshold; and identifying said each signal trace as including a carrier when the cross-correlation associated exceeds the predetermined threshold.

6. (New) The test instrument of claim 5, the controller being configured to isolate the number of signal traces in the plurality of signal traces by identifying a plurality of signal amplitudes present in the plurality of signal traces that are less than the upper boundary of the background noise floor.

7. (New) The test instrument of claim 2, the controller being configured to collect signal data from the cable network system by: identifying at least one time period in which no carriers are present in an upstream band; and collecting, at the node, the signal data from the cable network system during the at least one identified time period.


11. (New) The test instrument of claim 10, the controller being further configured to operate the display to provide a visual indication of a location of the intermittent noise.

12. (New) The test instrument of claim 10, the controller being configured to operate the display to provide a first visual indicator when the location of the intermittent noise is downstream from the node and to provide a second visual indicator when the location of the intermittent noise is upstream from the node.
14. (New) A cable network test instrument comprising: a port configured to be coupled to a node of a cable network system, and a controller electrically connected to the port and being configured to communicate with the cable network system via the port, the controller including circuitry configured to: request an extended modem register period from the cable network system; collect signal data from the cable network system during the extended modem register period; and analyze the collected data to determine whether intermittent noise is present at the node.






16. (New) The cable network test instrument of claim 14, wherein the controller further comprises circuitry configured to: identify an upper boundary of a background noise floor in the collected signal data across a predetermined frequency range of the cable network system; generate a plurality of signal traces based on the collected signal data; isolate a number of signal traces in the plurality of signal traces based on the upper boundary of the background noise floor; and identify the intermittent noise present at the node based on the number of isolated signal traces.



Claims 2-7, 11-12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, and 15 of conflicting U.S. Patent No. 10,715,212.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-7, 11-12, 14 and 16 of the instant application merely broadens the scope of the claims 1-3, 6-11, and 15 of conflicting U.S. Patent No. 10,715,212 by eliminating the elements and their functions of the claims 1-3, 6-11, and 15 of conflicting U.S. Patent No. 10,715,212. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184(CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of are reference element whose function is not needed would be obvious to one skilled in the art.
Allowable Subject Matter
Claims 8-10, 13, 15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al (US 2019/0319718) disclose a systems and methods for common
path distortion detection and mitigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 9, 2021